Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Remarks/Amendment after Non-Final Rejection, filed December 21 2020. As filed, claims 1, 6, 11, 15-17, 19-26, 28, 29 are pending of which claims 1, 8, 11, 15, 25 and 26 are amended. Claims 2-5, 7-10, 12-14, 18 and 27 are cancelled. Claims 16, 21-23, and 28 are being withdrawn from consideration as pertaining to non-elected invention. A complete response to this Office Action should include cancellation of non-elected subject matter or other appropriate action.
Response to Remarks
Applicants’ amendment, have been fully considered and are entered.  The status for each rejection and/or objection in the previous Office Action is set out below.
1. The rejection of claims 1, 6, 11, 15, 17, 19, 20, and 24-26, 29 under 35 U.S.C.  §112(b) is withdrawn per amendments to specify functionality from 2-6.
2. The rejection of claims 1, 6, 11, 15, 17, 19, 20, and 24-26, 29 under 35 U.S.C.  § 103 over US Patent 4,758,632 and US 2013/0004677 al.  is maintained/modified per claim amendment.
Applicants arguments the “diethylene triamine is not a diamine but a triamine and it bears two primary amine groups and one secondary amine group. Further, the structure recited for the diamine a1) in claim 1 does not allow for the presence of two primary amine groups but it is restricted to a single primary amine group, a single secondary amine group, and optionally a tertiary amine group” were carefully considered, but these were not found persuasive.

However, as defined in in instant claim 2, variable R2 of secondary-primary diamine of formula a1) or the urethane oligomer is defined as 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Therefore, the claimed compounds as broadly defined include a triamine moiety. 

It is noted that the polyamine substrates primary-primary diamine of prior art are structurally similar to the secondary-primary diamine of claimed formula a1) and wherein when R1 is methyl would only differ by a hydrogen versus a methyl group on the amine group.
The issue of patentability over the replacement of alkyl groups for hydrogen has arisen many times. For instance, In re Doebel 174 USPQ 158 (where replacement of methyl for hydrogen on an amino nitrogen was considered prima facie obvious - at page 159).
The motivation to make a substitution of an alkyl group for hydrogen stems from the fact that a person having ordinary skill in the art would expect that the compounds would have the same utility as the compounds taught by the prior art: substrates for preparation of urethane oligomers. In the interest of generating additional compounds as substrates for the urethane oligomer formation, a person having ordinary skill in the art would seek to make additional compounds that are most closely related to compounds specifically taught by the prior art that have already been demonstrated to have the reactivity towards cyclic carbonate for producing urethane oligomers. As discussed supra, the replacement of hydrogen for an alkyl group falls under the well-established doctrine of homology, which assumes that homologous compounds are likely to have similar properties. 
The Applicants argue that “further that “there is no indication in the '632 patent that the diamine is in stoichiometric excess with respect to the carbonate as recited in present claim 1”. (Remarks page 13).
 Given that claim 1 is a product claim, the argument regarding process of making the claimed urethane oligomer (i.e. stoichiometric excess of carbonate reactant) are not relevant. 
The Applicant has not established unexpected results or properties between the instantly claimed urethane oligomers and the closest prior art compounds, and instant claims were not amended to avoid the prior art disclosure. 
Thus, the claimed invention as a whole is prima facie obvious over the teachings of the prior art.
This rejection is still deemed proper, and is therefore maintained.

3. The objection to claims has been addressed by amendment.

Claim Objections
Claim 17 is objected to because of the following informalities: claim 17 appears to contain a typographical error when reciting “functionality f”.
Appropriate correction is required.
                                                 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 11, 15, 17, 19, 20, and 24-26, 29 are rejected under 35 U.S.C. 103 as being unpatentable over  US Patent 4,758,632 (“the ‘632 patent”; cited in PTO-892 attached herewith) and US 2013/0004677 A1, Jan. 3, 2013 by Hwang et al.  (“the ‘677 publication”; cited by Applicants in IDS).
The ‘632 patent teach a self-cross-linkable acrylic polymer contains at least
two hydroxyalkyl carbamate groups per molecule  obtained  by reacting an amine containing one primary or secondary amine group and at least one hydroxyalkyl carbamate group or precursor thereof to yield compounds of formula (I) which intermediate is further reacted with acrylic monomers or acrylic backbone resins (abstract; col 4 lines 5-25). 
The ‘632 patent teach that urethane cross-linkable compounds having acrylates are used in coating compositions resistant to organic solvent and water (abstract; [0014]-[0019]; [0025]). The polymer is obtained as the reaction product of an acrylic resin containing one or more suitable amine-reactive sites and an amine having one primary or secondary amine group and at least one hydroxyalkyl carbamate group or precursor thereof, per molecule; wherein the amine has one secondary amine group.


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 (col 7).
The acrylic resin, prior to reacting with the hydroxyalkyl carbamate-containing amine may have an epoxy content of from about 0.5 to about 7 milliequivalents epoxy per gram of resin solids. The amine-reactive groups are anhydrides, N-methylolamides, pendant epoxies, isocyanates and N-methylol carbamates. The amine-reactive sites of the acrylic polymer are epoxy functional groups, e.g., glycidyl ether moieties of the acrylic resin (col 2 lines 29-49; instant claims 1, 11, 29).
The hydroxyalkyl carbamate-containing amines are obtained as the reaction product of amine e.g., diethylenetriamine HN(CH₂CH₂NH₂)₂ (which corresponds to claimed secondary-primary amine of formula a1 wherein R is H, R2 alkylene containing maine group; amine instant claim 11) or 4-amine-2,2,6,6-tetramethylpiperidine  with cyclic carbonate, e.g., ethylene or propylene carbonate (which corresponds to cyclic carbonate compound b) with m carbonate groups, m=2; carbonate of 5 atoms instant claim 1, 29).
Suitable monomers for polymerization or pre-polymerization
reaction with hydroxyalkyl carbamate-containing amines include, by way of illustration and not limitation, alkyl acrylates such as butyl acrylate, butyl methacrylate,
ethyl acrylate, 2-ethyl hexyl acrylate, hydrox yethyl acrylate, hydroxyethyl methacrylate, acrylamide, methyl methacrylate, acrylonitrile, glycidyl meth apacrylate, glycidyl acrylate, vinyl acetate, styrene, sub stituted styrenes, alphamethyl styrene, etc. (col 10-11)
If the polymer is formed as an acrylic backbone resin containing amine-reactive sites, the acrylic resin preferably has an active site content prior to reaction with the secondary amine containing hydroxyalkyl carbamate groups (or precursors thereof) of from 0.5 to 7 milliequivalents per gram of the acrylic polymer. The backbone resin and monomers may also have other functional sites, such as hydroxy and amide groups. The monomers from which the acrylic resin is prepared are sometimes contaminated with acids, such as methacrylic or propionic acids, in amounts of 0.3 to 1% by weight; the acid content of the polymer of the invention be not more than about 0.1% by weight of the polymer in order to attain relatively low temperature cures. The acrylic polymer itself may also have 0.5 to 10 meq per gram of pendant or terminal hydroxyalkyl, e.g., hydroxypropyl and/or hydroxyethyl, carbamate groups (col 11 line 18-40).
The preparation of the hydroxyalkyl carbamate-containing amines, which are to be reacted with suitable acrylic backbone resins is illustrated by Examples 1-4.
The difference between the urethane oligomer taught by the ‘632 patent  and instant claims is that the prior art does not teach examples of acrylate containing additional acrylate or methacrylate groups as recited by instant claims; the prior art does not  specifically disclose the chemical formula of the urethane acrylate oligomer as illustrated by formula (I) of instant claims. 
However, the ‘632 patent specifically teach that the acrylic compound contains at least one acrylic moiety (col. 2 line 47). Thus, the prior art teach that secondary-primary amine which are reacted with cyclic carbonate to give intermediate which is next reacted with acrylic monomer containing at least one acrylic group; since materials are all recited by prior art and the reaction conditions are proper, the formation of the urethane acrylate monomer recited in the claims would necessarily take place. Therefore the prior art relied upon, and  knowledge generally available in the art before the effective filing date  provide suggestion that would have motivated the skilled artisan to utilize an acrylate containing additional acrylate groups to obtained urethane acrylate polymer as claimed.
Furthermore, the ‘677 publication, also drawn to urethane oligomer having acrylates as a binding reagent in fabric coating compositions, teach a multifunctional urethane oligomer having acrylates, resulted upon  reacting a polyamine a) with a cyclic carbonate compound b) having two cyclic carbonate groups, said polyamine a) being in a state of stoichiometric excess relative to compound b ), resulting in a prepolymer having urethane groups, hydroxyl groups and having amine terminations corresponding to the intermediate product c). The intermediate product is next reacted with a diacrylate d) and each resulting carbon-nitrogen bond has an acrylate grouping (abstract; [0014]-[0019]; [0025]).
An amino-terminated PU prepolymer is obtained from a ring-opening polymerization of bis-(cyclic carbonate) (which corresponds to cyclic carbonate compound b) with m carbonate groups) with a di-amine and hydrophobic di-amine compound (claim 13 of the 677 publication). Disclosed on [0047] of the ‘677 publication is that the bis(cyclic carbonate) product (0.1 mole), lithium bromide and a di-amine (0.15 mole) are mixed uniformly ( i.e. diamine in excess with respect of cyclic carbonate). The amino-terminated PU prepolymer (from above reaction) reacts further with a di-acrylate compound (AHM) (instant claims 6 and 15 multifunctional acrylate; oligoester acrylate of instant claims 17, 19) via Michael addition reaction. The urethane prepolymer (i.e. urethane oligomer) can be further used for synthesizing an UV cross-linking PU (UV-PU) in a simple manner, and the UV-PU can be further coated onto a fabric surface; while on [ 0054] Michael reaction of PU prepolymer and a catalyst (triethyl amine, TEA) (5 mole percent) are mixed uniformly, and then 20 mL of ethyl acetate is added, and the mixed materials are dropped slowly into 0.2 mole of compound containing diacrylate at 0° C, and the Michael reaction is performed in the ice both for 24 hours to remove the catalyst TEA and ethyl acetate to produce an UV-PU material [0055]. Photoreaction processing is discussed on [0059]-[0062] (instant claims 24-26).
Therefore, the combined teachings of the cited prior art provide suggestion that would have motivated the skilled artisan to modify the ‘632 patent and to utilize a polyamide a) cyclic carbonate b) and an acrylate compound d) containing additional acrylate/methacrylate moieties as discussed by the ‘677 publication and  to arrive at the claimed urethane oligomer with reasonable expectation of success.
One of ordinary skill in the art would have a reasonable expectation of success in arriving at claimed urethane oligomer given that the urethane oligomer production is disclosed by the’’632 patent and  ‘677 publication  by reacvting polyamine, cyclic carbonate and acrylate components as claimed and  the modification of such components  by selecting the diacrylate suitable for producing the urethane oligomers as discussed in the ‘677 publication.
The rationale to support a conclusion that the claim would have been obvious is that teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. KSR, 550 U.S. at_, 82 USPQ2d at 1395.
Thus, the claimed invention as a whole is prima facie obvious over the teachings of the prior art. 
Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
TITLE:                   Hydrogels based on graft copolymers of collagen
                         synthesis
AUTHOR(S):               Amudeswari, S.; Reddy, C. Rami; Joseph, K. Thomas
CORPORATE SOURCE:        Polym. Div., Cent. Leather Res. Inst., Madras, 600
                         020, India
SOURCE:                  Journal of Applied Polymer Science (1986), 32(5),
                         4939-44
                         CODEN: JAPNAB; ISSN: 0021-8995
DIGITAL OBJECT ID:       10.1002/app.1986.070320516
DOCUMENT TYPE:           Journal
LANGUAGE:                English
OTHER SOURCE(S):         CASREACT 106:67777
AB   Graft copolymn. of 2-hydroxyethyl methacrylate in combination with
     hydrophobic monomers onto sol. collagen was employed in the synthesis of
     hydrogels.  The hydrogels were formed by simultaneous graft copolymn. and
     crosslinking.  In order to study the effect of various crosslinking agents
     on the water retention character of the hydrogels, 3 different
     crosslinking agents, namely, N,N'-methylenebis(acrylamide), 1,4-butanediol
     dimethacrylate, and hexamethylene urethane diacrylate were used.
     Hexamethylene urethane diacrylate-crosslinked systems required a min. amt.
     of crosslinking agent to attain max. water content in comparison to the
     other systems.
CC   35-8 (Chemistry of Synthetic High Polymers)
IT   868-77-9D, 2-Hydroxyethyl methacrylate, polymers with collagen and
     hydrophobic monomers   2082-81-7D, 1,4-Butanediol
     dimethacrylate, polymers with collagen and hydroxyethyl methacrylate and
     hydrophobic monomers   56571-70-1D, polymers with collagen and
     hydroxyethyl methacrylate and hydrophobic monomers
     RL: USES (Uses)
        (graft, crosslinked, hydrogels)
IT   61803-35-8DP, 1,4-Butanediol dimethacrylate-2-Hydroxyethyl
     methacrylate-Methyl methacrylate copolymer, grafted on collagen
     479668-69-4DP, Glycidyl methacrylate-2-Hydroxyethyl
     methacrylate-N,N'-methylene bisacrylamide copolymer, grafted on collagen
     917590-32-0DP, 2-Hydroxyethyl methacrylate-Methyl
     methacrylate-N,N'-methylene bisacrylamide copolymer, grafted on collagen
     1646629-29-9DP, 1,4-Butanediol dimethacrylate-glycidyl
     methacrylate-2-Hydroxyethyl methacrylate copolymer, grafted on collagen
     1933499-96-7DP, 2-Hydroxyethyl methacrylate-Methyl
     methacrylate-Hexamethylene Urethane Diacrylate copolymer,
     grafted on collagen   1933499-97-8DP, Glycidyl
     methacrylate-2-Hydroxyethyl methacrylate-Hexamethylene Urethane
     Diacrylate copolymer, grafted on collagen
     RL: PRP (Properties); SPN (Synthetic preparation); TEM (Technical or
     engineered material use); PREP (Preparation); USES (Uses)
        (hydrogels based on graft copolymers of collagen synthesis)
IT   77-58-7, Dibutyltin dilaurate   80-62-6, Methyl methacrylate   106-91-2,
     Glycidyl methacrylate   110-26-9, N,N'-Methylene bis acrylamide
     868-77-9, 2-Hydroxyethyl methacrylate   2082-81-7,
     1,4-Butanediol dimethacrylate
     RL: RCT (Reactant); RACT (Reactant or reagent)
        (hydrogels based on graft copolymers of collagen synthesis)
IT   56571-70-1P
     RL: RCT (Reactant); SPN (Synthetic preparation); PREP (Preparation); RACT
     (Reactant or reagent)
        (hydrogels based on graft copolymers of collagen synthesis)
IT   2082-81-7D, 1,4-Butanediol dimethacrylate, polymers with
     collagen and hydroxyethyl methacrylate and hydrophobic monomers
     56571-70-1D, polymers with collagen and hydroxyethyl methacrylate
     and hydrophobic monomers
     RL: USES (Uses)
        (graft, crosslinked, hydrogels)
RN   2082-81-7  ZCAPLUS
CN   2-Propenoic acid, 2-methyl-, 1,1'-(1,4-butanediyl) ester  (CA INDEX NAME)
  

    PNG
    media_image3.png
    138
    393
    media_image3.png
    Greyscale

RN   56571-70-1  ZCAPLUS
CN   11,14-Dioxa-2,9-diazaheptadec-16-enoic acid, 10,15-dioxo-,
     2-[(1-oxo-2-propen-1-yl)oxy]ethyl ester  (CA INDEX NAME)

    PNG
    media_image4.png
    138
    780
    media_image4.png
    Greyscale

IT   61803-35-8DP, 1,4-Butanediol dimethacrylate-2-Hydroxyethyl
     methacrylate-Methyl methacrylate copolymer, grafted on collagen
     1646629-29-9DP, 1,4-Butanediol dimethacrylate-glycidyl
     methacrylate-2-Hydroxyethyl methacrylate copolymer, grafted on collagen
     1933499-96-7DP, 2-Hydroxyethyl methacrylate-Methyl
     methacrylate-Hexamethylene Urethane Diacrylate copolymer,
     grafted on collagen   1933499-97-8DP, Glycidyl
     methacrylate-2-Hydroxyethyl methacrylate-Hexamethylene Urethane
     Diacrylate copolymer, grafted on collagen
     RL: PRP (Properties); SPN (Synthetic preparation); TEM (Technical or
     engineered material use); PREP (Preparation); USES (Uses)
        (hydrogels based on graft copolymers of collagen synthesis)
RN   61803-35-8  ZCAPLUS
CN   2-Propenoic acid, 2-methyl-, 1,1'-(1,4-butanediyl) ester, polymer with
     2-hydroxyethyl 2-methyl-2-propenoate and methyl 2-methyl-2-propenoate  (CA
     INDEX NAME)
     CM   1
     CRN  2082-81-7
     CMF  C12 H18 O4

    PNG
    media_image3.png
    138
    393
    media_image3.png
    Greyscale

     CM   2
     CRN  868-77-9
     CMF  C6 H10 O3

    PNG
    media_image5.png
    131
    243
    media_image5.png
    Greyscale

     CM   3
     CRN  80-62-6
     CMF  C5 H8 O2

    PNG
    media_image6.png
    131
    164
    media_image6.png
    Greyscale

RN   1646629-29-9  ZCAPLUS
CN   2-Propenoic acid, 2-methyl-, 1,1'-(1,4-butanediyl) ester, polymer with
     2-hydroxyethyl 2-methyl-2-propenoate and 2-oxiranylmethyl
     2-methyl-2-propenoate  (CA INDEX NAME)
     CM   1
     CRN  2082-81-7
     CMF  C12 H18 O4

    PNG
    media_image7.png
    138
    393
    media_image7.png
    Greyscale

     CM   2
     CRN  868-77-9
     CMF  C6 H10 O3

    PNG
    media_image5.png
    131
    243
    media_image5.png
    Greyscale

     CM   3
     CRN  106-91-2
     CMF  C7 H10 O3

    PNG
    media_image8.png
    131
    238
    media_image8.png
    Greyscale

RN   1933499-96-7  ZCAPLUS
CN   11,14-Dioxa-2,9-diazaheptadec-16-enoic acid, 10,15-dioxo-,
     2-[(1-oxo-2-propen-1-yl)oxy]ethyl ester, polymer with 2-hydroxyethyl
     2-methyl-2-propenoate and methyl 2-methyl-2-propenoate  (CA INDEX NAME)
     CM   1
     CRN  56571-70-1
     CMF  C18 H28 N2 O8

    PNG
    media_image4.png
    138
    780
    media_image4.png
    Greyscale

     CM   2
     CRN  868-77-9
     CMF  C6 H10 O3

    PNG
    media_image5.png
    131
    243
    media_image5.png
    Greyscale

     CM   3
     CRN  80-62-6
     CMF  C5 H8 O2

    PNG
    media_image6.png
    131
    164
    media_image6.png
    Greyscale

RN   1933499-97-8  ZCAPLUS
CN   11,14-Dioxa-2,9-diazaheptadec-16-enoic acid, 10,15-dioxo-,
     2-[(1-oxo-2-propen-1-yl)oxy]ethyl ester, polymer with 2-hydroxyethyl
     2-methyl-2-propenoate and 2-oxiranylmethyl 2-methyl-2-propenoate  (CA
     INDEX NAME)
     CM   1
     CRN  56571-70-1
     CMF  C18 H28 N2 O8

    PNG
    media_image4.png
    138
    780
    media_image4.png
    Greyscale

     CM   2
     CRN  868-77-9
     CMF  C6 H10 O3

    PNG
    media_image5.png
    131
    243
    media_image5.png
    Greyscale

     CM   3
     CRN  106-91-2
     CMF  C7 H10 O3

    PNG
    media_image8.png
    131
    238
    media_image8.png
    Greyscale

IT   2082-81-7, 1,4-Butanediol dimethacrylate
     RL: RCT (Reactant); RACT (Reactant or reagent)
        (hydrogels based on graft copolymers of collagen synthesis)
RN   2082-81-7  ZCAPLUS
CN   2-Propenoic acid, 2-methyl-, 1,1'-(1,4-butanediyl) ester  (CA INDEX NAME)

    PNG
    media_image3.png
    138
    393
    media_image3.png
    Greyscale

IT   56571-70-1P
     RL: RCT (Reactant); SPN (Synthetic preparation); PREP (Preparation); RACT
     (Reactant or reagent)
        (hydrogels based on graft copolymers of collagen synthesis)
RN   56571-70-1  ZCAPLUS
CN   11,14-Dioxa-2,9-diazaheptadec-16-enoic acid, 10,15-dioxo-,
     2-[(1-oxo-2-propen-1-yl)oxy]ethyl ester  (CA INDEX NAME)

    PNG
    media_image4.png
    138
    780
    media_image4.png
    Greyscale

Conclusion
In view of the rejections to the pending claims set forth above, no claim is allowed.THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622